DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE and amendment filed on 5/18/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
Claim 14 has been cancelled.
Claims 1, 6-7, and 12-13 have been amended.
New claims 15-17 have been added and examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art does not teach or suggest, “in response to a determination that the first slice pool is expanded to a second slice pool... determining updated positions of the updated disk slices in the second slice pool based on the sum of the disk slices in the first plurality of disks having been used to build the first set of storage units, the number of the second plurality of disks in the second slice pool, and the number of disk slices in the stripes of the first set of storage units; and wherein the second distribution comprises the updated positions; and determining based on the first distribution and the second distribution, a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units,” in combination with the other limitations in the claim.
With respect to independent claim 7, the prior art does not teach or suggest, “in response to a determination that the first slice pool is expanded to a second slice pool… determining updated positions of the updated disk slices in the second slice pool based on the sum of the disk slices in the first plurality of disks having been used to build the first set of storage units, the number of the second plurality of disks in the second slice pool, and the number of disk slices in the stripes of the first set of storage units; and wherein the second distribution comprises the updated positions; and determining, based on the first distribution and the second distribution, a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units,” in combination with the other limitations in the claim.
With respect to independent claim 13, the prior art does not teach or suggest, “in response to a determination that the first slice pool is expanded to a second slice pool… determining updated positions of the updated disk slices in the second slice pool based on the sum of the disk slices in the first plurality of disks having been used to build the first set of storage units, the number of the second plurality of disks in the second slice pool, and the number of disk slices in the stripes of the first set of storage units; and wherein the second distribution comprises the updated positions; and determining, based on the first distribution and the second distribution, a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units,” in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138